P



          OFFICE   OF THE   AHORNEYGENERAL     OF TEXAS

                               AUSTIN




              we have your letter
    read8 La part ar ToXlowrt




                            dkreten% from t&e first quctk


        which    to be recognized In Faxes8 howewr,
        the portion of the last qprctationwhich no hare
        undsr8oaredmuld lead us to believe that only
        x and m     en;yoi the ooam3ltleo rafartwd~to
        In that paragraph drs wetiaheQ tw determfne the
        raount sola or aeliooreu,wui* the weight man-.
        tioned in the artlolr be the Uetemintng faotar
        in estr;blishing‘Cme Cubic Yard,* while tn in-
        stmcee wherctthe mount dellvereclis dstermln-
Depsrtaent of Agrloulture,Page 2


     ad by lo tua 8weuruent,
                  l                              *one cubio Y81d8 would
    #IOU       *ii?   SUbi        iSOt’    PQ$CUah+S         Of   thS     d.@t
    of     tho     OoBBodltJ.

              FUr f&IA In Artto1r 1048 of                     the       Pen&l    cm
    o uta iap ua ltio l
                      eetabllehedior those who fall
    to M srd the unltg ot measure as eetabllaiwl
    in *ce1010 lW4, ROJ, 1926.
          *~a mtioie 108, ma, 196s we fina the roi-
    lowing: 'The fOuoWl~?  StUtUd8     of C+W8Anur
    ?or the ibipunt of fruit and vegotabl.8 in this
    dtato  uo hembl oeliablished   aad abopted as
    Stat* etenduU8.
         '1. Standax’  Euehol 6Mk.t.     The etam%u'd
    buehelba8kot rhll @oattin net1oeet&a        %lso.r
    oubb iao&oe &a the bmkot       opu, ro#amale8e
    of the saanor Sn whloh the g3: a is Me.'




              WttUg to the faot               that     the    t8tuidud           guelaol
    Ba8k.t’        WhSB         QrOpSFlJ    pS@kSd     and    ZtllOd       with
    gnu      8pQlO8will not wo%gh '80 poundr’ a& in
    most lnetanera,vi11 velgh oonaiderabl~lees than
    '50 paw&at, uo *ro ffeqwntly tmnfroated with
    the quortlon of Just what shall oonetltute a
    qt3taaUar%  mu&l* of green applo8.*
          jfehave given oarriul ooneiduat~on  to th&r  rod
perplexing problu, and have rreohed the ooaolaeioa that
the wall-roaeoaodumly'rie oontafned in Tour letter abwa
quoted ir o0rroot~ I. 0.. that green applee whoa sold In
bulk or when ~easur.c%br wlght are to bo @old upon the
b&ta ;f If2;oundr to the bush01 as preeoribedby Article
                but that when green epplee uo aold in
bush;1 ;?oai&&e the weight of euoh bushel ie lmaoterial;
                                              y-z
                                                          - ..-   .
                                              ,., t




aopartmental   Agriculturr,   Page 3




so long as euah bushel basket oontaine %l60.4 oubio inohee
as pre8oriboU br Artiolr100, R. c. 8. In eaoh inetaaoo
the *alo 58 in oocordarm with the understandlagand taten-
tier,of tho gertlee.
                                       Pours very truly
                               ATTORNEYGEHXRALOF TSXAS